           IN THE UNITED STATES DISTRICT COURT FOR THE
                SOUTHERN DISTRICT OF WEST VIRGINIA
                            CHARLESTON



UNITED STATES OF AMERICA

v.                                          CRIMINAL NO. 2:19-cr-00148

JOSEPH R. ZIEGLER


             RESPONSE OF THE UNITED STATES OF AMERICA
         TO DEFENDANT'S STANDARD DISCOVERY REQUESTS, AND
      REQUEST OF THE UNITED STATES FOR RECIPROCAL DISCOVERY

     Pursuant   to   Rule   16   of   the    Federal   Rules   of   Criminal

Procedure, Rule 16.1(a) of the Local Rules of Criminal Procedure,

and the Arraignment Order and Standard Discovery Request entered

by the Court in this case on June 19, 2019, the United States of

America, by counsel, herewith responds to each of defendant's

Standard Discovery Requests as follows:

     Preliminary Response:

     In this case, the United States provides expansive discovery,

which is organized on a CD, as outlined below:

     1.   Request A – Clay County Sheriff’s Office Police Report
          and Grand Jury transcript of Deputy Ryan Thomas

     2.   Request E – Items Material to the Defense

     Request A:    Disclose to defendant the substance of any
relevant oral statement made by defendant, whether before or after
arrest, in response to interrogation by a person the defendant
knew was a government agent if the government intends to use the
statement at trial. [Fed. R. Crim. P. 16(a)(1)(A)]
     Response: The United States has disclosed the Clay County
Sheriff’s Office report that includes the substance of oral
statements made by the defendant to law enforcement officers and
employees of the government. The United States has also disclosed
Grand Jury material pursuant to the Order (ECF No. 9) entered on
June 17, 2019 that includes statements made by the Defendant. Some
or all of the statements in these materials were not made in
response to interrogation, but the United States discloses them
here out of an abundance of caution.
     Request B:   Disclose to defendant and make available for
inspection, copying or photographing, all of the following:
     (i)   Any relevant written or recorded statement by the
defendant if the statement is within the government's possession,
custody, or control; and the attorney for the government knows--
or through due diligence could know--that the statement exists.
[Fed. R. Crim. P. 16(a)(1)(B)(i)]
     Response:   Not applicable

     (ii)   The portion of any written record containing the
substance of any relevant oral statement made before or after
arrest if the defendant made the statement in response to
interrogation by a person the defendant knew was a government
agent. [Fed. R. Crim. P. 16(a)(1)(B)(ii)]
     Response:   Not applicable
     (iii) The defendant's recorded testimony before a grand jury
relating   to  the  charged   offense.     [Fed.   R.  Crim.   P.
16(a)(1)(B)(iii)]
     Response:   Not applicable
     Request C: Where the defendant is an organization, e.g., a
corporation, partnership, association or labor union, disclose to
the defendant any statement described in Fed. R. Crim. P.
16(a)(1)(A) and (B), if the government contends that the person
making the statement (i) was legally able to bind the defendant
regarding the subject of the statement because of that person's
position as the defendant's director, officer, employee, or agent;
or (ii) was personally involved in the alleged conduct constituting
the offense and was legally capable to bind the defendant regarding
that conduct because of that person's position as the defendant's
director, officer, employee, or agent.         [Fed. R. Crim. P.
16(a)(1)(C)]
     Response:   Not applicable

                                  2
     Request D: Furnish the defendant with a copy of defendant's
prior criminal record that is within the government's possession,
custody, or control if the attorney for the government knows--or
through due diligence could know--that the record exists. [Fed.
R. Crim. P. 16(a)(1)(D)]
     Response: In accordance with Court Order, the United States
Probation Office has disclosed a copy of the Defendant’s criminal
history. The United States has no other records of the Defendant’s
criminal history.

     Request E: Permit the defendant to inspect and to copy or
photograph books, papers, documents, data, photographs, tangible
objects, building or places, or copies or portions of any of those
items, if the item is within the government's possession, custody
or control, and (i) the item is material to preparing the defense;
(ii) the government intends to use the item in its case-in-chief
at trial; or (iii) the item was obtained from or belongs to
defendant. [Fed. R. Crim. P. 16(a)(1)(E)]
     Response: The United States has disclosed photographs taken
on April 4, 2019 of the defendant’s vehicle. Also see the response
to Request A.
     Request F: Permit the defendant to inspect and to copy or
photograph the results or reports of any physical or mental
examination and of any scientific tests or experiment if (i) the
item is within the government's possession, custody, or control;
(ii) the attorney for the government knows--or through due
diligence could know--that the item exists; and (iii) the item is
material to preparing the defense or the government intends to use
the item in its case-in-chief at trial.        [Fed. R. Crim. P.
16(a)(1)(F)]
     Response:   Not applicable.

     Request G: Give to the defendant a written summary of any
testimony the government intends to use under Rules 702, 703 or
705 of the Federal Rules of Evidence during its case-in-chief at
trial. If the government requests discovery under Federal Rules of
Criminal Procedure 16(b)(1)(C)(ii) and the defendant complies, the
government must, at the defendant's request, give to the defendant
a written summary of testimony that the government intends to use
under Rules 702, 703, or 705 of the Federal Rules of Evidence as
evidence at trial on the issue of the defendant's mental condition.
The summary must describe the witness's opinions, the bases and
                                   3
reasons for those opinions, and the witness's qualifications.
[Fed. R. Crim. P. 16(a)(1)(G)]
     Response:   Not applicable

     Request H: Disclose to defendant all evidence favorable to
defendant, including impeachment evidence, and allow defendant to
inspect, copy or photograph such evidence.
     Response: The United States is unaware of any such evidence
other than that which may otherwise be included herein.

     Request I: Notify defendant of all evidence the government
intends to introduce pursuant to Rule 404(b) of the Federal Rules
of Evidence.
     Response: The United States does not intend to present any
evidence pursuant to Rule 404(b). However, if such material is
discovered, the United States will timely notify defendant.

     Request J: Disclose to defendant all reports of government
"mail cover," insofar as the same affects the government's case
against the defendant or any alleged aiders and abettors or co-
conspirators.

     Response:   Not applicable.
     Request K: Disclose to defendant any matter as to which the
government will seek judicial notice.
     Response: The United States will seek judicial notice that
(1) Clay County is within the Southern District of West Virginia
and (2) an Assistant United States Attorney is an employee of the
United States.

     Request L:   Disclose to defendant and make available for
inspection, copying or photographing, the results of any
interception of a wire, oral or electronic communication in the
possession, custody or control of the government, the existence of
which is known, or by the exercise of due diligence could become
known, to the attorney for the government, which contains any
relevant statement made by the defendant or which is material to
the preparation of the defendant's defense or which is intended
for use by the government as evidence in its case-in-chief at the
trial. For each such interception, disclose (1) any application
for an order authorizing the interception of a wire or oral

                                   4
communication; (2) any affidavits filed in support thereof; and
(3) any court order authorizing such interception.
     Response:   Not applicable
     Request M: Provide notice to defendant of the government's
intention to use evidence pursuant to Rule 12(b)(4)(B) of the
Federal Rules of Criminal Procedure.
     Response: The United States reserves the right to use all
information and evidence disclosed herein or made available for
inspection and copying pursuant to this Response and such
information and evidence which may be discovered and finally
provided to defendant.

     Any discovery provided that is not mandated by Court order,
the Federal Rules of Criminal Procedure, federal statute or federal
case law, is provided voluntarily as a matter of discretion solely
to expedite and facilitate litigation of this case.

      REQUEST OF THE UNITED STATES FOR RECIPROCAL DISCOVERY

     Pursuant to Rules 16.1(b) and 16.1(d) of the Local Rules of

Criminal Procedure, the United States of America requests that

defendant provide all applicable reciprocal discovery within 14

days of the service of this response and the provision of materials

requested by defendant in the Standard Discovery Request.

                                  Respectfully submitted,

                                  MICHAEL B. STUART
                                  United States Attorney

                           By: s/Stefan J.O. Hasselblad
                               STEFAN J.O. HASSELBLAD
                               Assistant United States Attorney
                               D.C. Bar No. 1045070
                               300 Virginia Street, East
                               Room 4000
                               Charleston, WV 25301
                               Telephone: 304-345-2200
                               Email: stefan.hasselblad@usdoj.gov
                                    5
                        CERTIFICATE OF SERVICE

     It is hereby certified that the foregoing “RESPONSE OF THE

UNITED   STATES   OF   AMERICA    TO    DEFENDANT'S   STANDARD   DISCOVERY

REQUESTS,   AND    REQUEST   OF   THE    UNITED   STATES   FOR   RECIPROCAL

DISCOVERY,” has been electronically filed and service has been

made on opposing counsel by virtue of such electronic filing this

3rd day of July, 2019 to:

                  David Bungard
                  Assistant Federal Public Defender
                  Counsel for Defendant
                  United States Courthouse, Room 3400
                  300 Virginia Street East
                  Charleston, West Virginia 25301



                              By: s/Stefan J.O. Hasselblad
                                  STEFAN J.O. HASSELBLAD
                                  Assistant United States Attorney
                                  D.C. Bar No. 1045070
                                  300 Virginia Street, East
                                  Room 4000
                                  Charleston, WV 25301
                                  Telephone: 304-345-2200
                                  Email: stefan.hasselblad@usdoj.gov
